Exhibit 10.3
PINNACLE ENTERTAINMENT, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of
August 1, 2008, by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and Carlos Ruisanchez (“Optionee”).
A. The Board of Directors of the Company has determined that it is to the
advantage and best interest of the Company to grant to Optionee a nonqualified
stock option outside of the Pinnacle Entertainment, Inc. 2005 Equity and
Performance Incentive Plan, as amended (the “Option”), to purchase 200,000
shares of the common stock of the Company (the “Common Stock”) in order to more
closely align Optionee’s interests with those of other stockholders of the
Company, and has approved the execution of this Agreement between the Company
and Optionee.
B. The Option granted hereby is not intended to qualify as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
NOW, THEREFORE, in consideration of the mutual agreements contained herein,
Optionee and the Company hereby agree as follows:
1. Grant and Terms of Stock Option.
1.1 Grant of Option. The Company hereby grants to Optionee the right and option
to purchase, subject to the terms and conditions set forth in this Agreement,
all or any part of an aggregate of 200,000 shares of Common Stock at a purchase
price per share equal to $11.35.
1.2 Vesting and Exercisability. Subject to the other provisions of this
Agreement, this Option shall vest and become exercisable with respect to 25% of
the shares of Common Stock subject to this Option on the first anniversary of
the date hereof and, on each subsequent anniversary of the date hereof, shall
vest and become exercisable with respect to an additional 25% of the shares
subject hereto so that this Option shall be vested and exercisable with respect
to 100% of the shares subject hereto on the fourth anniversary of the date
hereof. Notwithstanding the foregoing:
1.2.1 If, before the fourth anniversary of the date hereof, Optionee dies or
Optionee’s employment with the Company is terminated on account of Optionee’s
disability under Section 6.1.4 of Optionee’s employment agreement with the
Company effective as of even date herewith (the “Employment Agreement”), this
Option shall vest as provided in the Employment Agreement.
1.2.2 If Optionee’s employment with the Company pursuant to the Employment
Agreement is terminated prior to the expiration of the term thereof by the
Company without cause (as such term is used in the Employment Agreement) or by
Optionee for good reason pursuant to Section 6.3 of the Employment Agreement,
this Option shall vest as provided in the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



1.3 Term of Option. No portion of this Option may be exercised more than ten
years from the date of this Agreement. In the event of termination of Optionee’s
employment by or cessation of Optionee’s services to the Company or any of its
subsidiaries for any reason, with or without cause, including as a result of
death or disability within the meaning of Section 6.1.4 of the Employment
Agreement, the portion of this Option that is not vested and exercisable as of
the date of termination or cessation, and that does not become vested by reason
of such termination or cessation, shall be immediately cancelled and terminated.
In addition, the portion of this Option that is vested and exercisable as of the
date of termination of Optionee’s employment by or cessation of Optionee’s
services to the Company or any of its subsidiaries shall terminate and be
cancelled as provided in the Employment Agreement.
2. Method of Exercise.
2.1 Delivery of Notice of Exercise. This Option shall be exercisable by written
notice in the form attached hereto as Exhibit A which shall state the election
to exercise this Option, the number of shares of Common Stock in respect of
which this Option is being exercised, and such other representations and
agreements with respect to such shares as may be required by the Company
pursuant to the provisions of this Agreement. Such written notice shall be
signed by Optionee (or by Optionee’s beneficiary or other person entitled to
exercise this Option in the event of Optionee’s death pursuant to Section 3
hereof) and shall be delivered in person or by certified mail to the Secretary
of the Company. The written notice shall be accompanied by payment of the
exercise price. This Option shall not be deemed exercised until the Company
receives such written notice accompanied by the exercise price and any other
applicable terms and conditions of this Agreement are satisfied. This Option may
not be exercised for a fraction of a share.
2.2 Restrictions on Exercise. No shares of Common Stock will be issued pursuant
to the exercise of this Option unless and until there shall have been full
compliance with all applicable requirements of the Securities Act of 1933, as
amended (whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of any national securities exchange or other
market system on which the Common Stock is then listed and all applicable
requirements of other laws (including, without limitation, state corporations
laws, state securities laws and federal and state tax laws) and of any
regulatory bodies having jurisdiction over such issuance. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be necessary or appropriate,
in the judgment of the Board of Directors (or the Compensation Committee thereof
(the “Committee”)), to comply with any applicable laws.
2.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by delivery of a properly executed
exercise notice together with any other documentation as the Board of Directors
(or the Committee) and the Optionee’s broker, if applicable, require to effect
an exercise of the Option and delivery to the Company of the sale or other
proceeds (as permitted by applicable law) required to pay the exercise price, or
(c) with the consent of the Board of Directors (or the Committee) in its
discretion, by tendering previously acquired shares of Common Stock (either
actually or by attestation, valued at their then Fair Market Value) that have
been owned for a period of at least six months (or such other period to avoid
accounting charges against the Company’s earnings). In addition, the Board of
Directors (or the Committee) may impose such other conditions in connection with
the delivery of shares of Common Stock in satisfaction of the exercise price as
it deems appropriate in its sole discretion.

 

- 2 -



--------------------------------------------------------------------------------



 



2.4 No Rights as a Stockholder. Until the stock certificate evidencing shares of
Common Stock issued upon exercise of this Option is issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the shares, notwithstanding the
exercise of the Option.
3. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated by written designation, and may be exercised during the
lifetime of Optionee only by Optionee. Subject to all of the other terms and
conditions of this Agreement, following the death of Optionee, this Option may,
to the extent it is vested and exercisable by Optionee in accordance with its
terms on the date of death, be exercised by Optionee’s beneficiary, estate or
other person who acquired the right to exercise this Option by bequest or
inheritance. Notwithstanding the first sentence of this Section 3, this Option
may be assigned, in connection with Optionee’s estate plan, in whole or in part,
during Optionee’s lifetime to one or more family members of Optionee or to a
trust established exclusively for one or more of such family member. Rights
under the assigned portion may be exercised by the person or persons who acquire
a proprietary interest in such Option pursuant to the assignment. The terms
applicable to the assigned portion shall be the same as those in effect for the
Option immediately before such assignment and shall be set forth in such
documents issued to the assignee as the Board of Directors (or the Committee)
deems appropriate. For purposes of this Section 3, the term “family member”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Optionee’s household (other than a tenant
or employee), a trust in which these persons (or the Optionee) control the
management of assets, and any other entity in which these persons (or the
Optionee) own more than 50 percent of the voting interests.
4. Restrictions; Restrictive Legends. Ownership and transfer of shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by applicable laws and restrictions set forth or referenced
in legends imprinted on certificates representing such shares.

 

- 3 -



--------------------------------------------------------------------------------



 



5. Adjustments Upon Changes in Capitalization, Etc.
5.1 Changes in Capitalization. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the shares of
Common Stock or the value thereof, such adjustments and other substitutions
shall be made to this Option as the Board of Directors (or the Committee), in
its sole discretion, deems equitable or appropriate, including such adjustments
in the aggregate number, class and kind of securities that may be delivered
under this Option and in the number, class, kind and option or exercise price of
securities subject to this Option (including, if the Board of Directors (or the
Committee) deems appropriate, the substitution of similar options to purchase
the shares of, or other awards denominated in the shares of, another company) as
the Board of Directors (or the Committee) may determine to be appropriate in its
sole discretion; provided, however, that the number of shares of Common Stock
subject to this Option shall always be a whole number.
5.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Company may, in
the exercise of its sole discretion, declare that this Option will terminate as
of a date fixed by the Company and give Optionee the right to exercise this
Option as to all or any part of the optioned stock, including shares as to which
this Option would not otherwise be exercisable.
5.3 Corporate Transaction. Upon the happening of a “Change of Control” of the
Company (within the meaning of the Employment Agreement), the Company may, in
its sole discretion, do one or more of the following: (i) shorten the period
during which this Option is exercisable (provided that it remains exercisable
for at least 30 days after the date notice of such shortening is given to
Optionee); (ii) accelerate the vesting of this Option; (iii) arrange to have the
surviving or successor entity or any parent entity thereof assume this Option or
grant a replacement option in either case with appropriate adjustments in the
option prices and adjustments in the number and kind of securities issuable upon
exercise or adjustments so that this Option or its replacement represents the
right to purchase the shares of stock, securities or other property (including
cash) as may be issuable or payable as a result of such transaction with respect
to or in exchange for the number of shares of Common Stock purchasable and
receivable upon exercise of this Option had such exercise occurred in full prior
to such transaction; or (iv) (A) to the extent this Option is vested (including,
if applicable, any acceleration of vesting as contemplated in clause (ii)
above), cancel this Option upon payment to Optionee of an amount that is the
equivalent of the excess of the Fair Market Value of the Common Stock (at the
effective time of the change in control) over the exercise price of this Option,
such amount to be payable in cash, in one or more kinds of stock or property
(including the stock or property, if any, payable in the transaction) or in a
combination thereof, as the Board of Directors (or the Committee), in its
discretion, shall determine and (B) to the extent this Option is not vested,
either cancel this Option upon a payment to Optionee in the manner set forth in
clause (iv)(A) of this sentence, or arrange for the assumption of this Option in
the manner set forth in clause (iii) of this sentence, in the sole discretion of
the Company.

 

- 4 -



--------------------------------------------------------------------------------



 



6. Withholding Taxes. The Company will have the right to take whatever steps the
Board of Directors (or the Committee) deems necessary or appropriate to comply
with all applicable federal, state, local, and employment tax withholding
requirements, and the Company’s obligations to deliver shares of Common Stock
upon the exercise of this Option will be conditioned upon compliance with all
such withholding tax requirements. Without limiting the generality of the
foregoing, upon the exercise of this Option, the Company will have the right to
withhold taxes from any other compensation or other amounts which it may owe to
Optionee, or to require Optionee to pay to the Company the amount of any taxes
which the Company may be required to withhold with respect to the shares issued
on such exercise. Without limiting the generality of the foregoing, the Board of
Directors (or the Committee) in its discretion may authorize Optionee to satisfy
all or part of any withholding tax liability by (a) having the Company withhold
from the shares of Common Stock which would otherwise be issued on the exercise
of an Option that number of shares having a Fair Market Value, as of the date
the withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability, or (b) by delivering to the Company
previously-owned and unencumbered shares of the Common Stock having a Fair
Market Value, as of the date the withholding tax liability arises, equal to or
less than the amount of the Company’s withholding tax liability.
7. General.
7.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.
7.2 Notices. Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by
10 days advance written notice to the other parties. Notice shall be effective
upon the earlier of receipt or 3 days after the mailing of such notice.

         
 
  If to the Company:   Pinnacle Entertainment, Inc.
 
      3800 Howard Hughes Parkway, Suite 1800
 
      Las Vegas, Nevada 89169
 
      Attention: General Counsel
 
       
 
  If to Optionee:   Carlos Ruisanchez
 
      3800 Howard Hughes Parkway, Suite 1800
 
      Las Vegas, Nevada 89169

7.3 Determination of Fair Market Value. “Fair Market Value” means, as of any
date, the value of Common Stock determined as follows:
7.3.1 If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, the National Market System
of NASDAQ, the Fair Market Value of a share of Common Stock will be the closing
sales price for such stock (or the closing bid, if no sales are reported) as
quoted on that system or exchange (or the system or exchange with the greatest
volume of trading in Common Stock) on the day of determination (if the day of
determination is not a market trading day, then on the last market trading day
that is prior to the day of determination), as reported in the Wall Street
Journal or any other source the Board of Directors (or the Committee) considers
reliable.

 

- 5 -



--------------------------------------------------------------------------------



 



7.3.2 If the Common Stock is quoted on the NASDAQ System (but not on the NASDAQ
National Market System) or is regularly quoted by recognized securities dealers
but selling prices are not reported, the Fair Market Value of a share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the day of determination (if the day of determination is not a market
trading day, then on the last market trading day that is prior to the day of
determination), as reported in the Wall Street Journal or any other source the
Board of Directors (or the Committee) considers reliable.
7.3.3 If the Common Stock is not traded as set forth above, the Fair Market
Value will be determined in good faith by the Board of Directors (or the
Committee) with reference to the earnings history, book value and prospects of
the Company in light of market conditions generally, and any other factors the
Board of Directors (or the Committee) considers appropriate, such determination
by the Board of Directors (or the Committee) to be final, conclusive and
binding.
7.4 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
spouse with respect to this Option and the parties hereto shall act in all
matters as if Optionee was the sole owner of this Option. This appointment is
coupled with an interest and is irrevocable.
7.5 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ Optionee or contract for Optionee’s services, to restrict the Company’s
or such subsidiary’s right to discharge Optionee or cease contracting for
Optionee’s services or to modify, extend or otherwise affect in any manner
whatsoever the terms of any employment agreement or contract for services which
may exist between Optionee and the Company or any of its subsidiaries.
7.6 Modifications. This Agreement may be amended, altered or modified only by a
writing signed by each of the parties hereto.
7.7 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for shares of Common Stock as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the shares on or with respect to which such other
capital stock was distributed.
7.8 Additional Documents. Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.

 

- 6 -



--------------------------------------------------------------------------------



 



7.9 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.
7.10 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
7.11 No Assignment. Except as otherwise provided in this Agreement, Optionee may
not assign any of his rights under this Agreement without the prior written
consent of the Company, which consent may be withheld in its sole discretion.
The Company shall be permitted to assign its rights or obligations under this
Agreement, but no such assignment shall release the Company of any obligations
pursuant to this Agreement.
7.12 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.
7.13 Equitable Relief. Optionee acknowledges that, in the event of a threatened
or actual breach of any of the provisions of this Agreement, damages alone will
be an inadequate remedy, and such breach will cause the Company great, immediate
and irreparable injury and damage. Accordingly, Optionee agrees that the Company
shall be entitled to injunctive and other equitable relief, and that such relief
shall be in addition to, and not in lieu of, any remedies it may have at law or
under this Agreement.
7.14 Arbitration.
7.14.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 7.14 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.
7.14.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Optionee, from a list of nine
persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

 

- 7 -



--------------------------------------------------------------------------------



 



7.14.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
7.14.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless Optionee wishes to contribute
(up to 50%) of the costs and fees of the arbitration. Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.
7.14.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
7.15 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

 

- 8 -



--------------------------------------------------------------------------------



 



7.16 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.
7.17 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
7.18 Complete Agreement. This Agreement and the Employment Agreement constitute
the total and complete agreement of the parties and supersede all prior and
contemporaneous understandings and agreements heretofore made, and there are no
other representations, understandings or agreements.
7.19 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.
[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

 

- 9 -



--------------------------------------------------------------------------------



 



            PINNACLE ENTERTAINMENT, INC.
      By:   /s/ John A. Godfrey         John A. Godfrey, Executive Vice
President        General Counsel and Secretary        /s/ Carlos Ruisanchez    
  Carlos Ruisanchez   

 

- 10 -



--------------------------------------------------------------------------------



 



         

SPOUSAL CONSENT
By her signature below, the spouse of the Optionee agrees to be bound by all of
the terms and conditions of the foregoing Option Agreement (including those
relating to the appointment of the Optionee as agent for any interest that
Spouse may have in the shares of Common Stock, which are subject to the
Options).

         
 
  OPTIONEE’S SPOUSE    
 
       
 
 
 
Signature    
 
       
 
 
 
Print Name    

 

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION
Pinnacle Entertainment, Inc.
3800 Howard Hughes Parkway
Las Vegas, Nevada 89169
Attn: General Counsel
Ladies and Gentlemen:
The undersigned hereby elects to exercise the option indicated below:
Option Grant Date:                     
Number of Shares as to which Option is Being Exercised:                     
Exercise Price Per Share:                     
Total Exercise Price: $                    
Method of Payment:                     
Enclosed herewith is payment in full of the total exercise price.
My exact name, current address and social security number for purposes of the
stock certificate to be issued and the stockholder list of the Company are:

             
 
  Name:              
 
     
 
  Address:            
 
         
 
     
 
  Social Security Number:            
 
     

Sincerely,

                 
Dated:
               
 
 
 
     
 
(Optionee’s Signature)    

 

- 12 -